Citation Nr: 1428187	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, other than convergence sufficiency, to include cataracts.

2.  Entitlement to a higher initial rating for a left knee strain (painful range of knee motion) rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for a left knee strain (knee instability), rated as 10 percent disabling prior to September 5, 2012, and as noncompensable thereafter.

4.  Entitlement to an initial rating higher than 10 percent for residuals of a left ankle strain.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to October 16, 2007.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the National Guard from 1986 to 2010, with active military service from November 1986 to May 1987 and from January 2005 to July 2006.  He participated in Operation Iraqi Freedom and his awards and decorations include a Combat Action Badge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from January and July 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The January 2007 rating decision granted service connection for residuals of a left ankle sprain that was assigned an initial 10 percent disability rating, effective July 15, 2006.  In the July 2007 decision, the RO granted service connections for residuals of a medial collateral ligament strain of the left knee that was assigned an initial 10 percent disability rating on the basis of knee instability, effective July 15, 2006; and denied service connection for cataracts.  In the August 2008 rating decision, the RO denied service connection for degenerative disc disease of the lower back.

In a September 2007 rating decision, the RO assigned a separate initial 10 percent rating for painful range of left knee motion, effective July 15, 2006.

In a March 2009 decision, a Decision Review Officer (DRO) granted a TDIU, effective October 20, 2008.  In a May 2009 decision, the DRO assigned an effective date of November 20, 2008 for the grant of the TDIU, based on clear and unmistakable error in the March 2009 decision.  

In a March 2010 rating decision, the RO granted service connection for convergence insufficiency of the eyes, effective July 15, 2006.

In January 2012, the Board remanded the claims for further development.

A May 2013 rating decision granted service connection for degenerative joint disease of the lumbosacral spine and disc herniation at L5-S1.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for degenerative joint disease of the lower back.  At that time, the RO reduced the evaluation assigned for the Veteran's service-connected left knee instability from 10 percent to noncompensable, effective September 5, 2012.

Also in May 2013, the agency of original jurisdiction (AOJ) granted an effective date of October 16, 2007 for TDIU.  Thus, the matter of his entitlement to a TDIU prior to October 16, 2007 remains for Board consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Eye Disorder

In August 2012, the Veteran underwent VA examination by an optometrist.  The examiner stated that there was no documented trauma or irregular surface presentation to suggest a history of trauma or exposure that would cause the presenting symptom.  However, the examiner did not review the Veteran's service treatment records and did consider his report of redness of the eyes with tearing and exposure to smoke, fumes, sand, and dust in service.  The opinion is inadequate.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008). 

Further, there appear to be some missing service treatment records.  The file only contains records dated from February 2001 to April 2008.  The Veteran had active military service from November 1986 to May 1987.  An Army National Guard Current Annual Statement dated in May 2011 (and received by VA in May 2013) shows the Veteran's service dating from June 1986 to October 2010, with a civilian break from September 1994 to June 2001.  

Left Knee and Ankle Disabilities

In September 2012, the Veteran underwent a VA examination.  He reported knee and ankle flare-ups that prevented him from walking and standing for prolonged periods, and stated that ascending stairs at times caused knee flare-ups.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, and pain of the knee and ankle.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011). (where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain).

TDIU

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In its January 2012 remand, the Board instructed the AOJ that, if there was any period during the appeal period when the Veteran was unemployed and did not meet the percentage requirements for TDIU, his claim should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  The AOJ did not do this.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in White River Junction and the VA Burlington Outreach Clinic, in Vermont, dated since March 2010, should be obtained.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all service treatment records regarding the Veteran for his active service, and any period of active and inactive duty for training, between June 1986 and October 2001 and after April 2008.

2.  Obtain all medical records regarding the Veteran's treatment at VA for the conditions at issue since March 2010.  

3.  If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

Ask the August 2012 VA eye examiner to review the Veteran's service treatment records and address the following:

a. The examiner should consider the Veteran's reports of symptoms beginning in service and provide an opinion as to whether it is at least as likely as not that current dry eye keratoconjunctivitis sicca is related to a disease or injury in service (including the May 2006 service treatment record noting reports of redness of the eyes with tearing, and exposure to smoke, fumes, sand, and dust in service). 

b. If deemed necessary, the Veteran should be scheduled for a VA clinical examination and thereafter an opinion should be proffered.  If the examiner is unable to answer this inquiry, reasons for this inability should be provided.

c. The examiner should provide reasons for the opinions that reflect consideration of the Veteran's reports. 

d. If the examiner rejects the Veteran's reports, the examiner should provide reasons for doing so.

e. Even if the examiner finds that dry eye/keratoconjunctivitis sicca was not shown in service, the examiner should provide an opinion as to whether the dust exposure in service in Iraq, as likely as not, caused the current eye disorder.

f. The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

g. If the August 2012 VA examiner is not available, the Veteran should be afforded another VA eye examination in order to obtain these opinions.  The claims file must be made available to the examiner for review in connection with the examination.

3.  Ask the September 2012 VA orthopedic examiner to review the claims file and provide an opinion as to whether there is any additional functional limitation of the left knee or ankle in terms of the degree of additional limitation due to weakened movement, excess fatigability, and pain.

The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

If deemed necessary, or if the September 2012 examiner is unavailable, the Veteran should be scheduled for a VA clinical examination and thereafter an opinion should be proffered.  If the examiner is unable to answer this inquiry, reasons for this inability should be provided.


The examiner should report whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

If the examiner is unable to answer these questions, reasons for this inability should be provided.

4.  For any period of this appeal, prior to October 16, 2007, when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer his claim to the VA Director of Compensation and Pension Service for consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b).

5.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

